



EXHIBIT 10.20
SAVINGS INSTITUTE BANK AND TRUST COMPANY ONE-YEAR CHANGE IN CONTROL AGREEMENT


THIS AGREEMENT is entered into as of March 25, 2015, by and between the Savings
Institute Bank and Trust Company (the “Bank"), Gerald D. Coia (the "Executive")
and SI Financial Group, Inc. (the “Company"'), a Maryland corporation and the
holding company of the Bank, as guarantor (the "'Agreement").


WHEREAS, the Bank continues to recognize the importance of Executive to the
Bank's operations and wishes to protect his position with the Bank in the event
of a change in control of the Bank or the Company for the period provided for in
this Agreement.


NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.


1.    Term of Agreement.


(a) The term of this Agreement shall expire on December 31, 2016, unless
otherwise extended as noted under Section 1(b) of this Agreement.


(b)    Commencing on or before the first anniversary date of this Agreement, the
Compensation Committee of the Bank shall consult with the Chief Executive
Officer of the Bank for purposes of determining whether to extend the term of
the Agreement beyond the expiration date set forth in Section 1(a) of this
Agreement or as extended under this Section l{b) of this Agreement.


(c) Notwithstanding anything in this Section 1 to the contrary, this Agreement
shall terminate if Executive or the Bank terminates Executive's employment prior
to a Change in Control (as defined in this Agreement).


2.     Change in Control.


(a) Upon the occurrence of a Change in Control of the Company followed at any
time during the term of this Agreement by the termination of Executive's
employment in accordance with the terms of this Agreement, other than for Just
Cause, as defined in Section 2(c) of this Agreement, the provisions of Section 3
of this Agreement shall apply. Upon the occurrence of a Change in Control,
Executive shall have the right to elect to voluntarily terminate his employment
at any time during the term of this Agreement following an event constituting
"Good Reason."


“Good Reason" means, unless Executive has consented in writing thereto, the
occurrence following a Change in Control, of any of the following:
(i)     the assignment to Executive of any duties materially inconsistent with
Executive's position, including any material change in status, title, authority,
duties or responsibilities or any other action that results in a material
diminution in such status, title, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Bank or Executive's employer
reasonably promptly after receipt of notice thereof given by the Executive;


(ii) a reduction by the Bank or Executive's employer of the Executive's base
salary in effect immediately prior to the Change in Control;


(iii)    the relocation of the Executive's office to a location more than twenty
five (25) miles from its location as of the date of this Agreement;


(iv) the taking of any action by the Bank or any of its affiliates or successors
that would materially





--------------------------------------------------------------------------------





adversely affect the Executive's overall compensation and benefits package,
unless such changes to the compensation and benefits package are made on a
non-discriminatory basis to all employees: or


(v) the failure of the Bank or the affiliate of the Bank by which Executive is
employed, or any affiliate that directly or indirectly owns or controls any
affiliate by which Executive is employed, to obtain the assumption in writing of
the Bank's obligation to perform this Agreement by any successor to all or
substantially all of the assets of the Bank or such affiliate within thirty (30)
days after a reorganization, merger, consolidation, sale or other disposition of
assets of the Bank or such affiliate.


(b)     For purposes of this Agreement, a “Change in Control" shall be deemed to
occur on the earliest of any of the following events:


(i) Merger: The Company merges into or consolidates with another corporation, or
merges another corporation into the Company, and as a result less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation.


(ii) Acquisition of Significant Share Ownership: There is filed or required to
be filed a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner of 25% or more of a class of
the Company's voting securities, but this clause (b) shall not apply to
beneficial ownership of Company voting shares held in a fiduciary capacity by an
entity of which the Company directly or indirectly beneficially owns 50% or more
of its outstanding voting securities.


(iii) Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company's Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company's Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the stockholders) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or


(iv) Sale of Assets: The Company sells to a third party all or substantially all
of its assets.


(c) Executive shall not have the right to receive termination benefits pursuant
to Section 3 hereof upon termination for Just Cause. The term “Just Cause" shall
mean termination because of Executive's personal dishonesty, incompetence,
willful misconduct, any breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law,
rule, regulation (other than traffic violations or similar offenses), final
cease and desist order, or any material breach of any provision of this
Agreement. Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Just Cause unless and until there shall have been delivered
to him a copy of a resolution duly adopted by the affirmative vote of a majority
of the entire membership of the Board of Directors at a meeting of the Board of
Directors called and held for that purpose (after reasonable notice to Executive
and an opportunity for him, together with counsel, to be heard before the Board
of Directors), finding that in the good faith opinion of the Board of Directors,
Executive was guilty of conduct justifying





--------------------------------------------------------------------------------





termination for Just Cause and specifying the particulars thereof in detail.
Executive shall not have the right to receive compensation or other benefits for
any period after termination for Just Cause. During the period beginning on the
date of the Notice of Termination for Just Cause pursuant to Section 4 hereof
through the Date of Termination, stock options granted to Executive under any
stock option plan shall not be exercisable nor shall any unvested stock awards
granted to Executive under any stock benefit plan of the Bank, the Company or
any subsidiary or affiliate thereof, vest. At the Date of Termination, such
stock options and any such unvested stock awards shall become null and void and
shall not be exercisable by or delivered to Executive at any time subsequent to
such termination for Just Cause.


3.     Termination Benefits.


(a) If Executive's employment is voluntarily (in accordance with Section 2(a) of
this Agreement) or involuntarily terminated within one (1) year of a Change in
Control. Executive shall receive:


(i) a lump sum cash payment equal to one (1) times his annual base salary as of
his termination date. Such payment shall be made not later than five (5) days
following Executive's termination of employment under this Section 3.


(ii) Continued benefit coverage under all Bank health and welfare plans which
Executive participated in as of the date of the Change in Control (collectively,
the "Employee Benefit Plans") for a period of twelve (12) months following
Executive's termination of employment. Said coverage shall be provided under the
same terms and conditions in effect on the date of Executive's termination of
employment. Solely for purposes of benefits continuation under the Employee
Benefit Plans. Executive shall be deemed to be an active employee. To the extent
that benefits required under this Section 3(a) cannot be provided under the
terms of any Employee Benefit Plan, the Bank shall enter into alternative
arrangements that will provide Executive with comparable benefits.


(b) Notwithstanding the preceding provisions of this Section 3, in no event
shall the aggregate payments or benefits to be made or afforded to Executive
under said paragraphs (the "Termination Benefits") constitute an “excess
parachute payment” under Section 280G of the Code or any successor thereto, and
to avoid such a result, Termination Benefits will be reduced, if necessary, to
an amount (the “Non-Triggering Amount"), the value of which is one dollar
($1.00) less than an amount equal to three (3) times Executive's "base amount"
as determined in accordance with said Section 280G. The allocation of the
reduction required hereby among the Termination Benefits provided by this
Section 3 shall be determined by Executive.


3. Notice of Termination.


(a) Any purported termination by the Bank or by Executive shall be communicated
by Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination'' shall mean a written notice which shall
indicate the specific termination provision in this agreement relied upon and
shall set forth in detail the facts and circumstances claimed to provide a basis
for termination of Executive's employment under the provision so indicated.


(b) ''Date of Termination" shall mean the date specified in the Notice of
Termination (which, in the case of a termination for Just Cause, shall not be
less than thirty (30) days from the date such Notice of Termination is given).





--------------------------------------------------------------------------------







4. Source of Payments.


All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company. however, unconditionally
guarantees payment and provision of all amounts and benefits due hereunder to
Executive and, if such amounts and benefits due from the Bank are not timely
paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.




6.     Effect on Prior Agreements and Existing Benefit Plans.


This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.
Nothing in this Agreement shall confer upon Executive the right to continue in
the employ of the Bank or shall impose on the Bank any obligation to employ or
retain Executive in its employ for any period.


7.     No Attachment.


(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation or to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to affect any such action shall be null void and of no effect.


(b)     This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank and their respective successors and assigns.


8.     Modification and Waiver.


(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.


(b) No term or condition of this Agreement shall be deemed to have been waived.
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.


9.     Severability.


If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.


10.     Headings for Reference Only.


The headings of sections and paragraphs herein are included solely for
convenience of reference and shall





--------------------------------------------------------------------------------





not control the meaning or interpretation of any of the provisions of this
Agreement. In addition, references herein to the masculine shall apply to both
the masculine and the feminine.




11.    Governing Law.


Except to the extent preempted by federal law, the validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of Connecticut, without regard to principles of conflicts of Jaw of
that State.


12.    Arbitration.


Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Bank, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.


13.     Payment of Legal Fees.


All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, only if Executive is successful pursuant to a legal
judgment, arbitration or settlement.


14.    Indemnification.


The Company or the Bank shall provide Executive (including his heirs, executors
and administrators) with coverage under a standard directors' and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs. executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of him having been a director or officer of the
Company or the Bank (whether or not he continues to be a director or officer at
the time of incurring such expenses or liabilities), such expenses and
liabilities to include, but not be limited to, judgments, court costs,
attorneys' fees and the cost of reasonable settlements.


15.    Successors to the Bank and the Company.


The Bank and the Company shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Bank or the Company,
expressly and unconditionally to assume and agree to perform the Bank's and the
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Bank and the Company would be required to perform if no such
succession or assignment had taken place.




16. Required Provisions.


In the event this Section is in conflict with the terms of this Agreement, this
Section 16 shall prevail.


(a) Any payments made pursuant to this Agreement, or otherwise, are subject to
and conditioned upon their compliance with 12 U.S.C §1828(k) and FDIC regulation
12 C.F.R. Part 359, Golden Parachute and Indemnification Payments.





--------------------------------------------------------------------------------







17. Section 409A of the Code.


(a) This Agreement is intended to comply with the requirements of Section 409A
of the Code, and specifically, with the “short-term deferral exception" under
Treasury Regulation Section 1.409A-1(b)(4) and the “separation pay exception"
under Treasury Regulation Section l.409A-l(b)(9)(iii), and shall in all respects
be administered in accordance with Section 409A of the Code. If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Executive under Section 409A of the Code, then
such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of Section 409A
of the Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon a "separation from service” (within the meaning
of such term under Section 409A of the Code), each payment made under this
Agreement shall be treated as a separate payment, the right to a series of
installment payments under this Agreement (if any) is to be treated as a right
to a series of separate payments, and if a payment is not made by the designated
payment date under this Agreement the payment shall be made by December 31 of
the calendar year in which the designated date occurs. To the extent that any
payment provided for hereunder would be subject to additional tax under Section
409A of the Code, or would cause the administration of this Agreement to fait to
satisfy the requirements of Section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law, and any such
amount shall be payable in accordance with subparagraph (b) of this Agreement
below. In no event shall Executive, directly or indirectly, designate the
calendar year of payment.


(b) If when separation from service occurs Executive is a "specified employee"
within the meaning of Section 409A of the Code, and if the cash severance
payment under Section 3(a)(i) of this Agreement would be considered deferred
compensation under Section 409A of the Code, and, finally, if an exemption from
the six-month delay requirement of Section 409A(a)(2)(B)(i) of the Code is not
available (i.e., the “short-term deferral exception", under Treasury Regulations
Section 1.409A-l(b)(4) or the “separation pay exception” under Treasury Section
1.409A-l(b)(9)(iii)), the Bank or the Company will make the maximum severance
payment possible in order to comply with an exception from the six month
requirement and make any remaining severance payment under Section 3(a)(i) of
this Agreement to Executive in a single lump sum without interest on the first
payroll date that occurs after the date that is six (6) months after the date on
which Executive separates from service.


(c) If (x) under the terms of the applicable policy or policies for the
insurance or other benefits specified in Section 3(a)(ii) of this Agreement it
is not possible to continue coverage for Executive and his dependents, or (y)
when a separation from service occurs Executive is a "specified employee" within
the meaning of Section 409A of the Code. and if any of the continued insurance
coverage or other benefits specified in Section 3(a)(ii) of this Agreement would
be considered deferred compensation under Section 409A of the Code, and,
finally, if an exemption from the six-month delay requirement of Section
409A(a)(2)(B)(i) of the Code is not available for that particular insurance or
other benefit, the Bank or the Company shall pay to Executive in a single lump
sum an amount in cash equal to the present value of the Bank's projected cost to
maintain that particular insurance benefit had Executive's employment not
terminated. The lump-sum payment shall be made thirty (30) days after employment
termination or, if Section 17(b) of this Agreement applies, on the first payroll
date that occurs after the date that is six (6) months after the date on which
Executive separates from service.


(d) References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Section 409A of the Code.







--------------------------------------------------------------------------------











SIGNATURES


IN WITNESS WHEREOF, Savings Institute Bank and Trust Company and SI Financial
Group, Inc. have caused this Agreement to be executed and their seals to be
affixed hereunto by their duly authorized
office, and Executive has signed this Agreement, on April 8, 2015.        




ATTEST:                            SAVINGS INSTITUTE BANK AND
TRUST COMPANY


/s/ Laurie L. Gervais                             /s/ Henry P. Hinckley
Corporate Secretary                            For the Entire Board of Directors


ATTEST:                                 SI FINANCIAL GROUP, INC.
(Guarantor)


/s/ Laurie L. Gervais                             /s/ Henry P. Hinckley
Corporate Secretary                            For the Entire Board of Directors
                 
(SEAL)    


WITNESS:                                EXECUTIVE


/s/ Laurie L. Gervais                             /s/ Gerald D. Coia
Corporate Secretary                            Gerald D. Coia



